t c summary opinion united_states tax_court nicholas s farris and kirstin b farris petitioners v commissioner of internal revenue respondent docket no 19100-12s filed date chris economou for petitioners jamie m stipek for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure accuracy-related_penalty the issues for decision are whether petitioners are entitled to a deduction for a loss from their rental real_estate activity the resolution of which depends upon whether sec_469 applies to mrs farris petitioner and whether petitioners are liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in oklahoma petitioner was hired as the marketing director for excel therapy specialists llc excel on date and was so employed during according to a letter dated date offer letter excel offered petitioner an annual salary of dollar_figure based on a minimum of hours a week in the year in issue petitioner a deficiency and accuracy-related_penalty for now conceded by petitioners are also determined in the notice_of_deficiency mr farris does not claim to be a taxpayer so described earned dollar_figure from her employment with excel at all times relevant petitioner was considered a part-time_employee of excel petitioner did not maintain a time log or other written record of the time she spent performing personal services for excel during taking into account vacation time petitioner estimates that she worked approximately big_number hours for excel for that year in addition to her part-time job with excel petitioner performed personal services in connection with two rental real_estate properties rental properties that petitioners owned in the rental properties are in tulsa oklahoma one pincite south jamestown jamestown property and the other pincite e 3d street 3d street property mr farris had purchased the jamestown property before and apparently before petitioners were married the jamestown property was managed by a property management company in petitioners purchased the 3d street property on date as between petitioners petitioner was primarily responsible for managing and maintaining the rental properties although mr farris contributed as well among other things petitioner met with prospective tenants corresponded with tenants negotiated and prepared leases and collected rent due from tenants of the 3d street property the management company collected rent and oversaw maintenance requests for the jamestown property petitioner personally made repairs and renovations to the rental properties including repairing damage caused by dry rot patching holes in walls sanding and painting doors and walls pulling wallpaper laying and cutting kitchen tiles and sanding and painting cabinet doors on or around date during respondent’s examination of petitioners’ federal_income_tax return petitioner prepared a log initial log of the hours allegedly devoted to the rental properties during according to the initial log petitioners spent hours performing services for their rental real_estate activity petitioner created the initial log using notes she had jotted down at or around the time she performed services for the rental properties most of the hours reported on the original log are attributable to petitioner on or around date petitioner prepared a second log revised log that includes additional hours not reported in the initial log according to petitioners the additional hours included in the revised log are based on notes that mr farris took at or around the time that petitioners performed services for the rental properties according to the revised log petitioners spent big_number hours performing personal services for their rental real_estate activity as with the initial log most of the hours reported on the revised log are attributable to petitioner the entries in the logs provide generalized descriptions of the work that petitioners performed on a specific day or over a specified period and the amount of time that petitioners or one of them spent on the activity described the logs do not identify the specific rental property to which the services relate nor do the logs identify which of them performed the services many if not most of the entries in the logs relate to research petitioners conducted on the housing market according to the logs that research was performed by searching the internet and or by what was described in the logs as prospect by car petitioners’ timely filed joint federal_income_tax return was prepared by a paid income_tax_return_preparer on that return petitioners reported income and expenses attributable to the rental properties on a schedule e supplemental income and loss taking into account the income and expenses the schedule e shows a net_loss of dollar_figure that loss is taken into account in the dollar_figure of adjusted_gross_income reported on petitioners’ return the rental property loss is disallowed in the notice according to respondent’s explanation t he taxpayer fails the half personal services test thus rental real_estate losses are limited by sec_469 respondent also imposed a sec_6662 accuracy-related_penalty on various grounds for the year in issue some of the adjustments made in the notice have been agreed to between the parties or conceded by one or the other of them and other adjustments are computational those adjustments will not be discussed discussion as a general_rule the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is improper see rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any claimed deductions rule a see 503_us_79 i rental real_estate activity a taxpayer is generally allowed deductions for certain business and income- producing expenses see sec_162 sec_212 sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business or activity for the production_of_income in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 however the rental_activity of a taxpayer is not treated as per se passive if the taxpayer satisfies the requirements of sec_469 sec_469 if a taxpayer is described in that section sometimes that taxpayer is referred to as a real_estate_professional then sec_469 does not apply and the taxpayer’s rental real_estate activity if conducted as a trade_or_business or for the production_of_income is not treated as a passive_activity if the taxpayer materially participates in the activity sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs petitioners’ rental real_estate activity constitutes a there is an additional exception for rental real_estate activity losses of a natural_person s see sec_469 the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phaseout occurring when modified_adjusted_gross_income equals dollar_figure sec_469 respondent determined in the notice_of_deficiency that the phaseout rules of sec_469 preclude petitioners from currently deducting any of their rental real_estate loss a point petitioners do not dispute real_property_trade_or_business within the meaning of sec_469 see sec_469 we proceed without finding that petitioner materially participated in the rental real_estate activity during see sec_469 although the application of sec_469 can be complicated the disagreement between the parties is relatively simple--the parties disagree as to the number of hours petitioner spent providing personal services during as an excel employee and the number of hours she spent performing personal services in connection with petitioners’ rental real_estate activity to be considered a real_estate_professional ie a taxpayer to whom sec_469 applies and entitled to the deduction here in dispute petitioners must establish that the hours petitioner spent in connection with their rental real_estate activity exceed the hours she spent performing personal services for excel see sec_469 there is nothing in the record that suggests that petitioner or petitioners elected to treat all of their interests in rental real_estate as one activity see sec_469 technically they have two separate rental_real_estate_activities because it makes no difference to the outcome of this case and for convenience we refer to petitioners’ rental real_estate activity as though it was a single activity given the explanation in the notice_of_deficiency for the disallowance of the loss deduction here in dispute we proceed as though respondent agrees that petitioner spent more than hours providing personal services in petitioners’ rental real_estate activity during see sec_469 relying upon the revised log petitioners argue that petitioner did respondent disagrees and for the following reasons so do we according to petitioners petitioner spent big_number hours working for excel in according to respondent petitioner’s compensation from excel suggests that petitioners have understated the amount of time petitioner spent providing personal services to that company during the only direct evidence on the point is petitioner’s testimony which finds some support in the offer letter assuming without finding that petitioner’s estimate is accurate we proceed as though she spent big_number hours performing services as an employee of excel during next we consider the time petitioner spent performing personal services in petitioners’ real_estate trade_or_business petitioner’s initial log prepared during the examination of petitioners’ return shows that petitioners collectively spent hours performing services for their rental real_estate activity even if we were to attribute every hour recorded on that log to petitioner she would not satisfy the test set forth in sec_469 the revised log shows that petitioners collectively spent big_number hours performing services for their rental real_estate activity the revised logs however lack proper substantiation by contemporaneous verification or other reasonable means the temporary regulations provide that hours of participation may be established by c ontemporaneous daily time reports logs or similar documents sec_1_469-5t temporary income_tax regs fed reg date but participation can also be established by other reasonable means such as appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id for purposes of that regulation we are not required to accept postevent ballpark guesstimates nor are we bound to accept the unverified testimony of taxpayers in the absence of adequate documentation see eg lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 petitioner did not keep a contemporaneous log of the hours that she devoted to petitioners’ rental real_estate activity petitioner did refer to contemporaneous notes she used to create the logs but those notes were not provided to the court the logs were created in apparently in connection with the examination of petitioners’ return furthermore we are unable to identify with any degree of certainty which entries on the logs are attributable to petitioner and which entries are attributable to mr farris the distinction is important because only the hours attributable to petitioner count see sec_469 on consideration of the entire record we reject petitioners’ claim as to the hours petitioner spent providing personal services in their rental real_estate activity because we are not persuaded that petitioner spent more time on petitioners’ rental real_estate activity during than she did working for excel petitioners have not established that she is a taxpayer to whom sec_469 applies it follows that respondent’s disallowance of the loss deduction here in dispute is sustained ii accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 respondent has demonstrated that in this case the deficiency understatement_of_tax and underpayment of income_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 petitioners failed to keep accurate records with respect to petitioner’s participation in petitioners’ rental real_estate activity respondent has satisfied his burden of production see sec_7491 the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners’ return was prepared by a paid income_tax_return_preparer the fact that petitioners had a return preparer prepare their return does not in and of itself prove that they acted with reasonable_cause and in good_faith see id pincite importantly petitioners offered no evidence establishing that they gave the return preparer all necessary and accurate information such as records to substantiate the time spent by petitioner in petitioners’ rental real_estate activity instead petitioner testified that she did not know what was given to the return preparer because mr farris pretty much handles all of that although both mr farris and petitioners’ return preparer were present during the trial neither was called as a witness see 6_tc_1158 aff’d 162_f2d_513 10th cir petitioners have not shown that they acted in good_faith and had reasonable_cause for the underpayment_of_tax required to be shown on their return accordingly they are liable for a sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
